Title: To Thomas Jefferson from John C. Page, 10 February 1825
From: Page, John C.
To: Jefferson, Thomas


Dear Sir
Langhornes P. Office Cumberland
10th Feby 1825
Among the papers, of the late Mr John W. Eppes, your letter to him, of the 9th Septr 23, on the subject of a balance, due from you, to him, has been found—the embarrass’d state, in which Mr Eppes left his affairs, renders it necessary, to call on you for this balance—there is a debt due from the estate, to the Central College, of one hundred dollars, which Mrs Eppes has taken the liberty, to draw on you for, in favor of Mr Thomas, the collector—the heavy, & pressing claims against the estate, must plead my apology, for asking payment, of the remainder of the debt, as soon as your convenience will permit.With the  greatest respect, I am,Yr mo. obt StJohn C. Pageagent for Martha B. Eppes.